In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3197

K EITH D OOKERAN,
                                                  Plaintiff-Appellant,
                                  v.

C OUNTY OF C OOK, ILLINOIS,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 11 C 2802—Joan B. Gottschall, Judge.



      A RGUED M ARCH 28, 2012—D ECIDED M AY 3, 2013




 Before M ANION, S YKES, and H AMILTON, Circuit Judges.
  S YKES, Circuit Judge. Dr. Keith Dookeran was hired
by John H. Stroger Hospital of Cook County in 2000
subject to biennial reappointment. In his 2004 applica-
tion for reappointment, Dookeran disclosed for the first
time that Mercy Hospital, his previous employer, had
reprimanded him for creating a hostile work environ-
ment. This disclosure triggered an investigation and peer
review by Stroger Hospital’s medical staff. An admin-
2                                               No. 11-3197

istrative committee eventually revoked Dookeran’s
staff privileges, and the Cook County Board formally
denied his reappointment application.
  Dookeran sought judicial review by common-law writ
of certiorari in Cook County Circuit Court. The circuit
court ruled in his favor, but the Illinois Appellate Court
reversed and reinstated the denial of reappointment, and
the Illinois Supreme Court denied leave to appeal. While
these proceedings were ongoing in the Illinois courts,
Dookeran filed charges of employment discrimination
with the Illinois Department of Human Rights (“IDHR”)
and the Equal Employment Opportunity Commission
(“EEOC”) alleging that his reapplication was denied
based on his race and national origin and also in retalia-
tion for an earlier charge he had filed with the EEOC.
After a long delay, Dookeran received a right-to-sue
letter from the EEOC and brought this suit in federal
court against Cook County alleging discrimination and
retaliation in violation of Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e et seq. The County moved
to dismiss for lack of jurisdiction under Rooker-Feldman
and also on the basis of res judicata. The district court
rejected the jurisdictional argument but dismissed
Dookeran’s claims as barred by res judicata.
  We affirm. First, the Rooker-Feldman doctrine does
not apply, so subject-matter jurisdiction is secure.
Second, the district court correctly held that Dookeran’s
Title VII claims are precluded. There is no real dispute
that the basic requirements of Illinois preclusion doc-
trine are met; the main point of contention is whether
No. 11-3197                                              3

Dookeran had a full and fair opportunity to litigate his
federal claims in the state-court proceedings. We hold
that he did. In Blount v. Stroud, 904 N.E.2d 1, 17-18 (Ill.
2009), the Illinois Supreme Court held that the state
circuit courts have jurisdiction to hear federal civil-
rights claims even though the Illinois Human Rights
Commission (“IHRC”) does not. Although some
decisions from the Illinois Appellate Court had held
otherwise, Dookeran was not prevented from bringing
his Title VII claims with his certiorari petition in the
circuit court to test whether this line of intermediate
appellate authority was correct. The successful plaintiff
in Blount did exactly that, and the state supreme court
held that the appellate decisions had misread the
statutory scheme. Accordingly, Dookeran could have
joined his Title VII claims with the state-court certiorari
proceeding. Because he did not, claim preclusion applies.


                     I. Background
  Dr. Dookeran, a surgeon and surgical oncologist, was
hired by Stroger Hospital in 2000 subject to biennial
reappointment. In his 2004 application for renewal of his
employment and hospital privileges, he disclosed for
the first time that he had been reprimanded by Mercy
Hospital, his previous employer. He certified on his
earlier applications that he had not been reprimanded
in the last four years, when in fact he had received a
formal reprimand for creating a hostile work environ-
ment at Mercy. See Dookeran v. County of Cook, 920
N.E.2d 633, 637 (Ill. App. Ct. 2009). More particularly,
4                                             No. 11-3197

Dookeran was removed as director of surgical research
and associate director of the general surgery residency
program as a consequence of “unprofessional conduct
toward Mercy Hospital employees.” Id.
  Dr. Howard Zaren, the department chair at Stroger
Hospital, submitted the matter to the hospital’s creden-
tials committee, which initiated an elaborate internal re-
view process to determine Dookeran’s fitness for reap-
pointment. The credentials committee investigated and
recommended to the executive medical staff that
Dookeran be denied reappointment. The executive
medical staff did not issue an immediate ruling and
referred the issue to the peer-review committee. That com-
mittee recommended a 29-day suspension of Dookeran’s
clinical privileges—a suspension of 30 or more days would
have required the hospital to report the discipline to a
national databank. The executive medical staff adopted
the peer-review committee’s suggestion, but increased
the suspension to 30 days. Because the 30-day suspen-
sion triggered the reporting requirement, Dookeran was
entitled to a hearing and appeal under Stroger Hospital’s
medical staff bylaws.
  The five-member hearing committee determined that
Dookeran had falsified his 2002 reappointment applica-
tion. On the basis of this and other findings, the hearing
committee recommended that Dookeran’s staff member-
ship be suspended or revoked. The executive medical
staff continued to recommend a 30-day suspension,
but the joint-conference committee voted to revoke
Dookeran’s staff membership instead. That recommenda-
No. 11-3197                                                 5

tion was sent for final action to the Cook County Board,
which formally denied Dookeran’s application for reap-
pointment on June 20, 2006.
  Dookeran thereafter filed a petition for common-law
certiorari in Cook County Circuit Court seeking review
of the Board’s decision. In Illinois judicial review of
most administrative actions proceeds under the Admin-
istrative Review Law, 735 ILL. C OMP. S TAT. 5/3-101, but
the common-law writ of certiorari remains available
and serves the same function for judicial review of the
agency decisions that fall outside the statute. See Chi. Title
Land Trust Co. v. Bd. of Trs., 878 N.E.2d 723, 727 (Ill.
App. Ct. 2007). While the certiorari petition was pending
in the circuit court, Dookeran filed a charge of discrim-
ination with the IDHR and the EEOC alleging that
his application for reappointment was denied because
of his race (black) and national origin (Trinidadian).
Dookeran also alleged that the hospital discharged him
in retaliation for an EEOC charge he filed on June 27,
2005. At no time did Dookeran raise a claim of discrim-
ination in the circuit court.
  The circuit court concluded that the hearing com-
mittee’s recommendation was not sufficiently sup-
ported by the record, vacated the denial of Dookeran’s
reappointment, and remanded for the hospital’s hearing
committee to reconsider and “to recommend a lesser
sanction.” Dookeran, 920 N.E.2d at 643. After additional
proceedings, the circuit court modified the judgment,
ordering the Board to suspend Dookeran’s clinical privi-
leges for 30 days. The Illinois Appellate Court reversed,
6                                               No. 11-3197

holding that the administrative decision was adequately
supported by the evidence and reinstating the denial of
reappointment. Id. at 650. The Illinois Supreme Court
denied leave to appeal. Dookeran v. County of Cook, 930
N.E.2d 408, 408 (Ill. 2010).1
  In January 2011, after the certiorari proceeding in the
state courts concluded, the EEOC issued a right-to-sue
letter. Dookeran then filed this suit against Cook County
alleging claims under Title VII for discrimination and
retaliation on the basis of race and national origin. The
County moved to dismiss on two grounds: (1) lack of
jurisdiction under Rooker-Feldman; and (2) res judicata.
The district court held that the Rooker-Feldman doctrine
did not deprive the court of subject-matter jurisdiction
but dismissed the suit on the basis of res judicata.
Dookeran timely appealed.


                      II. Discussion
  The primary issue on appeal is whether Dookeran’s
federal claims under Title VII are precluded because he


1
  In 2007 Dookeran sued Cook County in state court for
breach of contract, retaliatory discharge, and defamation.
His claims were dismissed on res judicata grounds, and he
appealed. The Illinois Appellate Court recently affirmed,
holding that res judicata barred the claims for breach of
contract, and retaliatory discharge and truth provided a
complete defense to the defamation claim. See Dookeran v.
County of Cook, No. 1-11-1095, 2013 WL 1190285 (Ill. App. Ct.
(1st) Mar. 22, 2013).
No. 11-3197                                                   7

could have raised them in his state-court action.2 But
the threshold question is jurisdictional. The Rooker-
Feldman doctrine 3 holds that the lower federal courts
lack subject-matter jurisdiction over actions that seek
review of state-court judgments; only the United States
Supreme Court has authority to review state judgments.
See Skinner v. Switzer, 131 S. Ct. 1289, 1297 (2011); Crawford
v. Countrywide Home Loans, Inc., 647 F.3d 642, 645
(7th Cir. 2011). Rooker-Feldman is a “narrow doctrine,
‘confined to cases brought by state-court losers complain-
ing of injuries caused by state-court judgments rendered
before the district court proceedings commenced and
inviting district court review and rejection of those judg-
ments.’ ” Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 603,
(7th Cir. 2008) (quoting Lance v. Dennis, 546 U.S. 459, 464
(2006)). Stated differently, Rooker-Feldman is only con-
cerned with “situations in which the state court’s
decision is the source of the harm that the federal suit
is designed to redress.” Simmons v. Gillespie, No. 12-3381,
2013 WL 1110872, at *2 (7th Cir. Mar. 19, 2013).
  The Rooker-Feldman doctrine does not apply here.
Dookeran’s Title VII discrimination and retaliation
claims do not seek redress for harm caused by the state-



2
  In their briefs the parties use the term res judicata, which
can refer either to claim preclusion or issue preclusion. Claim
preclusion is implicated here; to avoid confusion, we use
the more precise term.
3
   See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court
of Appeals v. Feldman, 460 U.S. 462 (1983).
8                                               No. 11-3197

court judgment. It is true that the claims involve the
same basic transaction that was at issue in the state-
court action; the certiorari proceeding and the claims in
this case arise from the denial of Dookeran’s application
for reappointment to the Stroger Hospital medical staff.
As we will explain, that transactional identity has
dispositive significance for preclusion analysis, but it
does not bring the Rooker-Feldman doctrine into play.
Dookeran’s Title VII claims do not invite federal-court
review and rejection of the judgment of the Illinois
courts in the certiorari proceeding. Subject-matter juris-
diction is intact.
  That brings us to the main event in this appeal, which
is claim preclusion. The district court dismissed the
complaint under Rule 12(b)(6) of the Federal Rules of
Civil Procedure, so our review is de novo. Santana v.
Cook Cnty. Bd. of Review, 679 F.3d 614, 620 (7th Cir. 2012).
The preclusion rules of Illinois apply. Kremer v. Chem.
Constr. Corp., 456 U.S. 461, 481-82 (1982) (the judicial
acts, records, and proceedings of every state court are
given the same full faith and credit in every court
within the United States as they have in their own state
courts, see 28 U.S.C. § 1738; as such, federal courts
apply the preclusion doctrine of the state in which
the prior judgment was entered).
  Illinois claim-preclusion law has three basic require-
ments: (1) a final judgment on the merits rendered by
a court of competent jurisdiction; (2) an identity of
the causes of action; and (3) an identity of parties or
their privies. Nowak v. St. Rita High Sch., 757 N.E.2d 471,
No. 11-3197                                                 9

477 (Ill. 2001). The first and third elements are straight-
forward and are satisfied here; Dookeran does not
argue otherwise. As for the second element—whether
there is an identity of the causes of action—Illinois has
adopted the “transactional” analysis, which looks to see
if the claims “ ‘arise from a single group of operative
facts, regardless of whether they assert different theories
of relief.’ ” Arlin-Golf, LLC v. Village of Arlington Heights,
631 F.3d 818, 821 (7th Cir. 2011) (quoting River Park, Inc.
v. City of Highland Park, 703 N.E.2d 833, 893 (1998)).
“[T]he transactional test permits claims to be considered
part of the same cause of action even if there is not a
substantial overlap of evidence, so long as they arise
from the same transaction.” Id. (quotation marks omit-
ted). Again, Dookeran does not contest this part of the
analysis. His Title VII claims arise from the same
basic transaction as the state-court certiorari pro-
ceedings: the denial of his application for reappoint-
ment at Stroger Hospital.
   The law of claim preclusion in Illinois includes the
concept of merger and bar, which “precludes the sequen-
tial pursuit not only of claims actually litigated, but of
those that could have been litigated.” Garcia v. Village of
Mt. Prospect, 360 F.3d 630, 639 (7th Cir. 2004) (applying
Illinois law); see also Durgins v. City of E. St. Louis, 272
F.3d 841, 843 (7th Cir. 2001) (same); City of Peoria v. Peoria
City Lines, Inc., 182 N.E.2d 164, 167 (Ill. 1962) (claim
preclusion bars all question decided in the prior litiga-
tion as well as “all questions which might properly
have been litigated and determined”). This principle,
however, is bounded by the Due Process Clause of the
10                                             No. 11-3197

Fourteenth Amendment, which overrides the otherwise
preclusive effect of a prior judgment if the claimant did
not have a “full and fair opportunity to litigate [his]
claim” in the prior action. Kremer, 456 U.S. at 480 (in-
ternal quotation marks omitted).
  We have previously held that a federal civil-rights
claim may be joined with an action in Illinois circuit
court seeking judicial review of a decision by an adminis-
trative agency, which provides the “full and fair opportu-
nity to litigate” necessary for claim preclusion to ap-
ply. Garcia, 360 F.3d at 639-42; see also Pirela v. Village
of North Aurora, 935 F.2d 909, 913-15 (7th Cir. 1991).
Dookeran asks us to reconsider Garcia. He argues
that before 2009, when the state supreme court de-
cided Blount, federal employment-discrimination claims
could not be brought in Illinois circuit courts.
  This argument requires a close analysis of Blount, an
important decision by the Illinois Supreme Court. Blount
involved a suit alleging various causes of action for
employment discrimination, including a claim of retalia-
tion under 42 U.S.C. § 1981 and a common-law retaliatory-
discharge claim. 904 N.E.2d at 4. The plaintiff won a
large judgment in the circuit court, but the Illinois Ap-
pellate Court threw it out on jurisdictional grounds. Id.
at 5. The appellate court held that the plaintiff’s sole
and exclusive redress was the administrative remedy
provided by the Illinois Human Rights Act (“IHRA”),
775 ILL. C OMP. S TAT. 5/101 (2008), and therefore the cir-
cuit court lacked subject-matter jurisdiction over the
§ 1981 and state common-law claims, 904 N.E.2d at 6. The
No. 11-3197                                               11

court relied on the jurisdictional bar contained in
section 8-111(D) of IHRA, which states: “Except as other-
wise provided by law, no court of this state shall have
jurisdiction over the subject of an alleged civil rights
violation other than as set forth in this Act.” 775 ILL.
C OMP. S TAT. 5/8-111(D).
  The Illinois Supreme Court reversed. 904 N.E.2d at 18.
The court separately addressed whether the jurisdiction-
stripping provision in the IHRA barred the plaintiff’s
tort claim for retaliatory discharge and her claim under
§ 1981. Regarding the common-law claim, the court
explained that the IHRA “provides an exclusive remedy
for state ‘civil rights violations,’ as defined in the Act,
but makes no mention of common law tort actions.” Id.
at 10. Invoking the principle that “ ‘legislative intent to
abrogate the common law must be clearly and plainly
expressed,’ ” id. (quoting Maksimovic v. Tsogalis, 687
N.E.2d 21, 24 (Ill. 1997)), the court held that the IHRA
does not clearly express an intent to abolish common-
law torts factually connected to retaliation, and
therefore the “plaintiff’s claim for retaliatory discharge
was properly before the circuit court,” id.
  The court reached a similar conclusion regarding the
§ 1981 claim. The court explained that as used in the
IHRA, the term “civil rights violation” has a specific and
limited meaning. Id. at 16 (citing 775 ILL . C OMP STAT. 5/1-
103(D) (listing the state statutory provisions to which
the term “civil rights violation” applies)). “[T]he adminis-
trative procedures contained in the Act, which govern
the filing and disposition of alleged ‘civil rights viola-
12                                              No. 11-3197

tions,’ are applicable only to civil rights violations
under the Act.” Id. Civil-rights violations arising
under federal law are not included in the statutory list,
so the court held that the IHRA’s administrative pro-
cedures—including the statutory provisions estab-
lishing the exclusive administrative remedy and the cor-
responding jurisdictional bar—do not apply to federal
civil-rights claims. Id. at 17. In other words, because the
IHRA’s jurisdictional limit applies only to the civil-
rights violations listed in the statutory definition—i.e.,
those arising under state law—the IHRA’s jurisdictional
bar “does not apply to civil rights violations defined by
and arising under federal law, as those violations are
outside the scope of the Act.” Id.
  Finally, the court explained that because the “[c]ircuit
courts are courts of general jurisdiction,” id. (citing
Steinbrecher v. Steinbrecher, 759 N.E.2d 509, 515 n.3 (Ill.
2001)), they are “presumptively competent to adjudicate
claims arising under the laws of the United States,” id.
(citing Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820,
823 (1990)). Accordingly, the court held that the plaintiff
“could properly pursue her rights and remedies under
federal law in the circuit court.” Id. at 18.
  After Blount it is clear that a federal civil-rights
claim may be brought in Illinois circuit court along with
a related administrative-review action, and a party’s
failure to do so will therefore raise the potential for
claim preclusion. Dookeran argues that before Blount
the law was murky and in fact prohibited him from
bringing his Title VII claims in the circuit court. This
No. 11-3197                                                13

overstates the matter. The state supreme court acknowl-
edged in Blount that some appellate-court decisions
had misread the IHRA as barring the circuit courts
from hearing federal civil-rights claims, and particularly
Title VII claims. Id. at 12-15 (citing Cahoon v. Alton Pack-
aging Corp., 499 N.E.2d 522 (Ill. App. Ct. 1986); Faulkner-
King v. Wicks, 590 N.E.2d 511 (Ill. App. Ct. 1992); Cooper v.
Ill. State Univ., 772 N.E.2d 396 (Ill. App. Ct. 2002); Brewer
v. Bd. of Trs. of Univ. of Ill., 791 N.E.2d 657 (Ill. App. Ct.
2003); Meehan v. Ill. Power Co., 808 N.E.2d 555 (Ill. App. Ct.
2004)). The court held, however, that these cases contra-
dicted the clear language of IHRA. Id. at 15. The court did
not view its holding, which overruled the Cahoon line of
cases, as working a change in Illinois law; to the contrary,
the court said the statute was “unambiguous” and the ap-
pellate court’s interpretation of IHRA’s jurisdictional
provision was plainly mistaken. Id. (refusing to apply
the doctrine of legislative acquiescence to the Cahoon
interpretation of the IHRA’s jurisdiction-stripping pro-
vision).
   The upshot of Blount is that notwithstanding the
contrary view expressed in several Illinois appellate-
court decisions, the circuit courts in Illinois have juris-
diction to hear federal civil-rights claims—and this was
so both before and after Blount. We acknowledged in
Garcia, decided before Blount, that the Illinois appellate
courts were in conflict on the question of whether fed-
eral civil-rights claims could be “joined as independent
causes of action with administrative appeals heard by
Illinois circuit courts prior to the exhaustion of Illinois’
administrative process for the civil-rights claims.”
14                                                  No. 11-3197

360 F.3d at 639. We specifically noted that the Cahoon
line of cases was contradicted by other Illinois appellate-
court decisions, some of which allowed § 1983 claims
to be joined as independent actions in the circuit court.
Id. at 641 (citing Stykel v. City of Freeport, 742 N.E.2d 906,
914 (Ill. App. Ct. 2001); Stratton v. Wenona Cmty. Unit
Dist. No. 1, 551 N.E.2d 640 (Ill. 1990)). The text of IHRA
and the presumption of concurrent jurisdiction cast
further doubt on the Cahoon line of cases even before
they were explicitly overruled by Blount.
   Thus, prior to Blount putative Title VII plaintiffs like
Dookeran were not barred from presenting their claims
to the Illinois circuit courts. The Illinois Supreme
Court’s analysis in Blount does not undermine our deci-
sion in Garcia; to the contrary, our holding that the
Illinois circuit courts have jurisdiction over federal civil-
rights claims correctly anticipated Blount. Accordingly,
Dookeran had a full and fair opportunity to pursue
his Title VII claims with his certiorari action in the
circuit court.4 To the extent the circuit court would



4
  A separate holding in Blount, not implicated here, may cast
some doubt on one aspect of our caselaw. The Illinois
Supreme Court held that federal civil-rights claims cannot
be brought in the administrative forum provided in the
IHRA, which applies only to state civil-rights violations.
Blount v. Stroud, 904 N.E.2d 1, 15-17 (Ill. 2009). This holding
calls into question a general suggestion, made or implied in
our decisions in Abner v. Illinois Department of Transportation,
                                                   (continued...)
No. 11-3197                                                      15

have refused to hear his claims based on the erroneous
caselaw from the Illinois appellate courts, Dookeran’s
recourse was the same as in Blount—take an appeal and
ask the Illinois Supreme Court for an authoritative in-
terpretation of the IHRA’s jurisdictional provision.
Because Dookeran failed to raise his Title VII claims in
his earlier state-court action, the district court properly
dismissed them as barred by claim preclusion.
                                                       A FFIRMED.




4
  (...continued)
674 F.3d 716, 721 (7th Cir. 2012); Hayes v. City of Chicago, 670
F.3d 810, 814 (7th Cir. 2012); and Welch v. Johnson, 907 F.2d 714,
723-24 (7th Cir. 1990), that a federal civil-rights claim may be
raised as a defense in Illinois administrative proceedings.
Nothing in Blount undermines the judgments in Abner, Hayes,
and Welch, however. As we have explained, the Illinois
circuit courts have jurisdiction to hear federal civil-rights
claims even though the IHRC does not, Blount, 904 N.E.2d at 15-
17, and they may do so in tandem with judicial-review pro-
ceedings brought pursuant to statute or common-law writ
of certiorari, see, e.g., Stratton v. Wenona Cmty. Unit Dist. No. 1,
551 N.E.2d 640, 645-47 (Ill. 1990).
16                                             No. 11-3197

   H AMILTON, Circuit Judge, dissenting. I respectfully
dissent. When plaintiff’s case was pending in the state
courts, he did not have a full and fair opportunity to
litigate his federal claims of race and national origin
discrimination there. If he had tried to assert these
claims along with his certiorari petition in the state
courts in 2006, he would have run into two decades of
solid appellate precedent holding that the state trial
courts simply did not have jurisdiction over those
federal claims. In the face of those precedents, and with
the federal courthouse doors then seemingly open to
him, Dr. Dookeran took a reasonable path. He followed
established law by waiting to pursue his federal claims
in federal court. He should not be penalized by a
claim preclusion bar for having done so. (Like the
majority, I will refer to claim preclusion rather than
res judicata.)
  For purposes of our review of the district court’s dis-
missal of this action, we must assume on the merits that
considerations of race and national origin did in fact
influence the decision to terminate Dr. Dookeran’s em-
ployment. In deciding whether claim preclusion now
bars Dr. Dookeran’s federal claims, the pivotal issue
is whether he had “a full and fair opportunity to liti-
gate” his claims of race and national origin discrimina-
tion in the state trial court that heard his common law
certiorari challenge to his dismissal. See generally
Kremer v. Chemical Construction Corp., 456 U.S. 461, 480-
81 (1982) (“[T]he judicially created doctrine of collateral
estoppel does not apply when the party against whom
the earlier decision is asserted did not have a ‘full and
No. 11-3197                                                 17

fair opportunity’ to litigate the claim or issue.”), quoting
Allen v. McCurry, 449 U.S. 90, 95 (1980), Montana v.
United States, 440 U.S. 147, 153 (1979), and Blonder-Tongue
Labs., Inc. v. Univ. of Illinois Found., 402 U.S. 313, 329
(1971); see also Garcia v. Village of Mount Prospect, 360 F.3d
630, 634 (7th Cir. 2004) (federal court can deny claim
preclusion if state courts denied parties a full and fair
opportunity to litigate the matter).
   More specifically, “claim preclusion generally does not
apply where ‘[t]he plaintiff was unable to rely on a
certain theory of the case or to seek a certain remedy
because of the limitations on the subject matter jurisdic-
tion of the courts . . . .” Marrese v. American Academy of
Orthopaedic Surgeons, 470 U.S. 373, 382 (1985), quoting
Restatement (Second) of Judgments § 26(1)(c) (1982).
Illinois courts apply this jurisdictional limit on claim
preclusion. See River Park, Inc. v. City of Highland Park, 703
N.E.2d 883, 896 (Ill. 1998), citing, e.g., Restatement § 26(1);
Marrese v. American Acadamy of Orthopaedic Surgeons,
628 F. Supp. 918, 924 (N.D. Ill. 1986) (after remand, ap-
plying jurisdictional limitation to find no claim preclu-
sion). That rule applies directly here.
  We must evaluate Dr. Dookeran’s opportunity to
present his federal discrimination claims in the state
courts at the time he might have tried do so, in 2006.
That requires a brief tour through now-defunct Illinois
case law. In 2006, Dr. Dookeran would have run into
a solid wall of appellate precedent holding that Illinois
trial courts had no jurisdiction over federal claims of
discrimination. Those cases interpreted a provision of
18                                               No. 11-3197

the Illinois Human Rights Act stating: “Except as
otherwise provided by law, no court of this state shall
have jurisdiction over the subject of an alleged civil
rights violation other than as set forth in this Act.” 775
Ill. Comp. Stat. 5/8-111(D) (2008).1
  The statutory term “civil rights violation” is defined in
the Act: “ ‘Civil rights violation’ includes and shall be
limited to only those specific acts set forth in Sections
2-102, 2-103, 2-105, 3-102, 3-102.1, 3-103, 3-104, 3-104.1,
3-105, 3-105.1, 4-102, 4-103, 5-102, 5A-102, 6-101, and 6-102
of this Act.” 775 Ill. Comp. Stat. 5/1-103(D). The re-
ferenced sections all deal with one form or another of
discrimination. For our purposes, the most relevant is
section 2-102, which prohibits “unlawful discrimina-
tion” in employment. “Unlawful discrimination” is in
turn defined to mean discrimination on the basis of
“race, color, religion, national origin, ancestry, age, sex,
marital status, order of protection status, disability,
military status, sexual orientation, or unfavorable dis-
charge from military service as those terms are defined
in this Section.” 775 Ill. Comp. Stat. 5/1-103(Q).
  The statutory language does not distinguish be-
tween those discrimination claims that arise under
federal law and those that arise under state law. Accord-
ingly, the Illinois Appellate Court held repeatedly that



1
  The language was earlier in section 5/8-111(C), as indicated
in some quotations below. At the time, the Act provided for
judicial review of final agency actions before the Illinois
Appellate Court.
No. 11-3197                                                19

the jurisdictional bar was not limited to state law claims
but also applied to federal discrimination claims. See
Cahoon v. Alton Packaging Corp., 499 N.E.2d 522, 523 (Ill.
App. 1986) (“the plain language of Section 8-111(C) re-
quires that an Illinois court dismiss [a federal age dis-
crimination] case unless state administrative remedies
have been exhausted”); Faulkner-King v. Wicks, 590 N.E.2d
511, 516 (Ill. App. 1992) (Illinois Human Rights Act pre-
cluded state court jurisdiction over Title VII claims);
Cooper v. Illinois State Univ., 772 N.E.2d 396, 401 (Ill. App.
2002) (dismissing plaintiff’s ADEA and Title VII claims:
“We adhere to Faulkner-King and Cahoon, and thus
hold that in Illinois, the Act is the exclusive source of
a remedy for employment-discrimination claims. . . .”)
(citations omitted); Brewer v. Bd. of Trustees of Univ. of
Illinois, 791 N.E.2d 657, 662 (Ill. App. 2003) (in rejecting
plaintiff’s argument that IHRA § 8-111(C) did not
preclude state court jurisdiction over Title VII and § 1983
claims: “we disagree with plaintiff’s interpretation
of section 8-111(C). Neither Title VII nor section 1983
provides that plaintiffs may sue in state court.”);
Meehan v. Illinois Power Co., 808 N.E.2d 555, 562 (Ill.
App. 2004) (“[F]ederal claims of age discrimination are
treated identically to state claims of age discrimination.
The circuit courts of Illinois have no jurisdiction over
claims of age discrimination in employment, whether
based on federal law or state law.”).
  To be sure, the Cahoon line of cases was deeply problem-
atic. In terms of our federal system of government, it’s
a problem when state courts of general jurisdiction
refuse to exercise jurisdiction over a class of claims
20                                              No. 11-3197

arising under federal law. E.g., Haywood v. Drown, 556
U.S. 729 (2009) (state could not bar state trial court juris-
diction over category of federal claims under 42 U.S.C.
§ 1983). In more practical terms, the limit on state trial
court jurisdiction meant that when plaintiffs asserted
a variety of claims arising out of an adverse employ-
ment action, both employees and employers could face
a bewildering maze of jurisdictional paths and road-
blocks depending on whether claims were federal or
state, statutory, constitutional, or common law.
  Three years after Dr. Dookeran made his choice to
follow the Cahoon line of cases and to wait to present his
federal discrimination claims in federal court, the Illinois
Supreme Court resolved some of those problems by
overruling the Cahoon line of cases. Blount v. Stroud, 904
N.E.2d 1 (Ill. 2009). In Blount, the state’s highest court
concluded that the statutory term “civil rights violation”
is limited to civil rights violations arising under the
enumerated sections of the state statute and does not
include claims arising under federal law. Id. at 16.
   In concluding that Dr. Dookeran had a full and fair
opportunity to bring his federal race and national origin
discrimination claims in state court before Blount was
decided, the majority reasons that Dr. Dookeran could
have done what Ms. Blount did: raise her federal dis-
crimination claims in state court and challenge the
two decades of controlling precedent depriving Illinois
state courts of jurisdiction over such claims. In my view,
deeming that route a full and fair opportunity to
litigate Dr. Dookeran’s claims in the state courts is
simply not realistic.
No. 11-3197                                            21

  At the relevant time, the state courts appeared to
be closed to Dr. Dookeran’s federal claims, but the
federal courts appeared to be open. Let’s suppose that
back in 2006, Dr. Dookeran and his lawyer had studied
the question and reached the conclusion that the Cahoon
line of cases had consistently misread the statute.
Dr. Dookeran and his lawyer still had no compelling
reason to pick up that particular lance and attack that
jurisdictional windmill when the federal courts would
have been open to his claims. A litigant who simply
wants to have his claims heard on the merits cannot be
faulted, and certainly should not be penalized with
claim preclusion, because he reasonably relied on well-
established law and chose not to spend the time,
energy, and money to fight the choice-of-forum issue
all the way to the Illinois Supreme Court. From the per-
spective of a plaintiff who merely wants to be heard by
a fair tribunal — any fair tribunal — there was no need
to try to force the lock on the Illinois courthouse
doors when the federal courthouse doors seemed to
be open.
  To avoid this reasoning, the majority also suggests
that Illinois case law before Blount was actually split on
whether “alleged civil rights violation[s]” under the
Act included federal discrimination claims. Given the
strength and specificity of the holdings in the Cahoon
line of cases, I doubt that even some arguably conflicting
authority should make a difference in deciding whether
Dr. Dookeran had a full and fair opportunity to bring
his federal discrimination claims in the state court. On
closer examination, however, I submit there was no
22                                              No. 11-3197

genuine conflict between the Cahoon line of cases and the
cases cited by the majority, Stratton v. Wenona Community
Unit Dist. No. 1, 551 N.E.2d 640, 646 (Ill. 1990), and Stykel
v. City of Freeport, 742 N.E.2d 906 (Ill. App. 2001).
  Recall that the Cahoon line of cases relied entirely on
the statutory definition of “civil rights violation,”
which was limited in relevant part to claims of unlawful
discrimination. Neither Stratton nor Stykel involved
a claim for discrimination. In Stratton, the Illinois
Supreme Court held that a trial court reviewing an ad-
ministrative decision to expel a student from a public
school could take additional evidence and adjudicate
a federal due process claim under 42 U.S.C. § 1983.
In Stykel, the appellate court held that firefighter
applicants who had scored zero on a qualifying examina-
tion could pursue federal constitutional civil rights
claims in state court under section 1983. The court’s
opinion, however, did not indicate any allegations of
unlawful discrimination.
  When one keeps in mind the Cahoon line’s focus on
discrimination, the perceived conflict between those
cases and Stratton and Stykel disappears. The Illinois
courts generally observed this distinction, and Judge
Kennelly explained it well in Thompson v. Solo, No. 03-cv-
8766, 2004 WL 2581092, *4 (N.D. Ill. Aug. 26, 2004)
(holding that plaintiff’s federal claim that was not a
claim for discrimination was barred by claim preclusion,
No. 11-3197                                                  23

and distinguishing Cahoon line of cases on this basis).2
Moreover, in Blount itself, the Illinois Supreme Court
did not say it was resolving a conflict among appellate
court decisions. It was simply overruling a consistent
but erroneous line of authority. See Blount, 904 N.E.2d
at 12-13, 15; see also Blount v. Stroud, 877 N.E.2d 49,
61 (Ill. App. 2007) (stating, in opinion reversed by
supreme court: “All of the courts in Illinois to have con-
sidered the issue have held that Illinois Circuit Courts
lack the subject matter jurisdiction to adjudicate civil
rights claims brought under state and federal law.”).
  Thus, the idea that Dr. Dookeran could have brought
his federal discrimination claims with his certiorari


2
   Our opinion in Garcia v. Village of Mount Prospect, 360 F.3d
630, 639-42 (7th Cir. 2004), was issued before Blount and per-
ceived the same tension seen by the majority today, but Garcia
also failed to focus on the difference between discrimination
claims and other types of claims. Garcia avoided resolving the
issue by making a further mistake, concluding that a plaintiff
with a federal discrimination claim could bring his claim to
the Illinois Human Rights Commission and then seek judicial
review in the Illinois circuit courts. Id. at 642. At that time,
actions of the IHRC could be reviewed only in the Illinois
Appellate Court, as the appellee admits here. See 775 Ill. Comp.
Stat. 5/8-111(A)(1) (2007); Appellee’s Br. at 25. The Illinois
Human Rights Act was amended effective in 2008, too late
to help Dr. Dookeran or Mr. Garcia, to allow employees
to choose between administrative adjudication before
the IHRC and a circuit court. See 775 Ill. Comp. Stat. 5/7A-
102(D)(3), (D)(4), and (G)(2) (2008), as amended by Public Act
95-243, § 5.
24                                                No. 11-3197

petition to Illinois state courts in 2006 is untenable.
Before the Illinois Supreme Court’s decision in Blount,
no litigant could reasonably have been expected to
choose to attempt to invalidate the solid wall of
precedent in the Cahoon line of cases over doing what
Dr. Dookeran did here — bring his federal discrimina-
tion claims in federal court. For this reason, I do not
believe that Dr. Dookeran’s state court proceedings
provided him with a full and fair opportunity to be
heard on his federal discrimination claims.3
  Although it is perhaps little consolation to Dr. Dookeran,
I take some comfort from two points. First, at least at
the time of oral argument, Dr. Dookeran’s discrimina-
tion claims under state law were still pending before
the Illinois Human Rights Commission, which could
yet give him an opportunity to be heard on the mer-
its. Second, this case may be a case of nearly last im-
pression. Recent changes in both Illinois case law and
statutes offer hope for greater clarity in handling
these cases that combine federal and state law on
both discrimination and other types of claims. In the
end, though, I cannot agree that Dr. Dookeran had a
full and fair opportunity to have his claims heard in
the Illinois trial court in 2006. I would reverse and



3
  I agree with the majority that subject matter jurisdiction is
not precluded by the Rooker-Feldman doctrine and that claim
preclusion would apply in similar cases brought after Blount
was decided, as it unlocked the Illinois state courthouse
doors for federal discrimination claims in those cases.
No. 11-3197                                      25

remand for further proceedings on the merits of his
federal discrimination claims.




                       5-3-13